ORDER

PER CURIAM.
Marcus Jones (“Husband”) appeals from a judgment entered in the Circuit Court of Clay County dissolving his marriage to Melody Jones (“Wife”). Husband challenges the parenting plan and child support award. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).